TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00687-CV



                                  R. C. C. and N. T., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                    FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
           NO. 19,1739, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               R.C.C. (Father) and N.T. (Mother) appeal from the trial court’s amended order of

termination. 1 Following a jury trial, the trial court terminated their parental rights to T.C. (Child)

and appointed the Texas Department of Family and Protective Services as Child’s permanent

managing conservator. In his three issues, Father argues that there was no evidence to support

the jury’s predicate-ground findings against him.        See Tex. Fam. Code § 161.001(b)(1)(D)

(endangering conditions or surroundings), (E) (endangering conduct), (N) (constructively

abandoning). In her four issues, Mother challenges the trial court’s jurisdiction and discovery

sanctions and contends that the trial court failed to properly apply the law. For the following

reasons, we affirm the trial court’s amended order of termination.




       1 We refer to R.C.C. and N.T. and their child by their initials or as Father, Mother, and
Child. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
                                       BACKGROUND

               In July 2019, the Department received intakes for neglect of ten-month-old Child

based on allegations of violence, drug activity, and Mother using methamphetamine when she

was pregnant with Child and breastfeeding Child. A Department investigator located Mother

and Child at an apartment, but the investigator was not allowed entry.          Mother told the

investigator to call her attorney and closed the door. The investigator called Mother’s attorney,

who was later determined to be Mother’s mother (Grandmother), but Grandmother “yelled” and

then “hung up” on the investigator. The Department filed a petition in aid of its investigation,

and the trial court ordered Mother to allow the Department access to Child and for Child to be

medically examined. The investigator returned to the apartment the next day with the trial

court’s order, but Mother and Child were no longer there. The Department provided a copy of

the order to Grandmother and contacted Father to try to locate Mother and Child.

               Within a few days, the Department amended its petition to seek, among its

requested relief, to terminate the parent-child relationship. The trial court signed an order for

protection of a child in an emergency and appointed the Department as Child’s temporary

managing conservator.     The trial court also signed an order for the issuance of a writ of

attachment with respect to Child. Within a week, Mother, still represented by Grandmother,

filed an original answer and motion to transfer the case to Dallas County. Mother also filed an

affidavit of indigency with the trial court, but she stated in the affidavit that Grandmother was

representing her at “no charge.” Shortly after Mother filed her answer and motion to transfer, the

trial court signed orders for the issuance of a writ of habeas corpus for Child, requiring the




                                                2
parents to produce Child in court on August 8. 2 Neither parent complied with the trial court’s

orders, and the Department was not able to locate Child until December 31, when it located

Mother and Child at a doctor’s office in Dallas. The Department took custody of Child at the

office, and the police arrested Mother for interference with child custody. Child was examined

at a hospital, drug tested, and placed with foster parents.

                In early January 2020, the trial court held a permanency hearing that both parents

attended. In its corresponding order, the trial court referenced the Department’s service plans for

the parents and found that they had not demonstrated adequate and appropriate compliance with

the plans. Shortly after this hearing, the Department learned the results of Child’s hair follicle

testing and sought findings of aggravated circumstances because the test results showed very

high levels of methamphetamine. 3 See Tex. Fam. Code § 262.2015(b)(3)(I); see also Tex. Penal

Code § 22.041 (providing that person commits offense if he or engages in conduct that endangers

child). Child also was diagnosed with amphetamine poisoning and had symptoms that included

not being able to sit upright or interact as would be expected of a one-year-old.               In

February 2020, the trial court signed an order finding aggravated circumstances and removing

the Department’s obligation to provide services or to make reasonable efforts to return Child to

the parents. 4 See Tex. Fam. Code § 262.2015(a).


       2   See Tex. Fam. Code §§ 157.371–.376.
       3  The results of the Child’s hair follicle drug screen were positive for methamphetamine
(26,602 level) and amphetamine (1,311 level).
       4   In its order, the trial court expressly found:

       Child was endangered by the parents’ usage of drugs and/or having drugs in the
       vicinity of the child that allowed the child to “ingest” said methamphetamines
       which resulted in the child’s positive hair follicle.

                                                    3
               Due in part to the COVID-19 pandemic, the trial court granted multiple

extensions of the dismissal date. The jury trial occurred from November 29 to December 6, 2021.

At the time of trial, there were pending criminal charges against Mother and Grandmother for

interference with child custody, and although represented by court-appointed counsel and

subpoenaed to appear as a witness, Father did not personally appear. The witnesses included

Mother, a former friend of Mother’s, the Department’s investigator and conservatorship worker

assigned to Child, the foster parents, and the Court Appointed Special Advocates (CASA)

supervisor and volunteer assigned to Child.

               The Department sought to terminate the parents’ rights so that the foster parents

could adopt Child.      The evidence showed that Child tested positive at high levels for

amphetamine and methamphetamine in January 2020 and had been delayed in her fine and gross

motor skills but that she was doing well and no longer delayed. The foster parents were taking

good care of Child, meeting her needs, bonded with her, and hoped to adopt her if the parents’

rights were terminated.     The Department also presented evidence that from July through

December 2019, Mother and Child moved around to different locations, including staying in

different motels; that “[m]ultiple Dallas county workers” spoke to Father in person at a residence

in Dallas “to encourage him to assist [in] assuring [Child] was safe”; and that Father saw Mother

and Child at least monthly during this time period. Mother testified that during this time period,

she was Child’s primary caregiver, Father also was a caregiver and “probably” saw them weekly,

and she was unaware that the Department was looking for her. 5


       5  The caseworker also testified about Mother’s testimony at the January 2020 hearing,
including her testimony that she and Father were the only ones who had been with Child for the
previous 90 days. By the time of the 2021 trial, Mother testified that she did not know where
Father was living, that the last time she had contact with him, “he was either at his friend’s house
                                                 4
               Mother also denied that she breastfed Child when she was using drugs, but

Mother’s former friend testified that she observed Mother smoking or “shooting up”

methamphetamine with a syringe and then breastfeeding Child. 6           Mother testified that she

stopped using drugs when she found out she was pregnant and did not use again until Child was

about seven or eight months old when she “just like kind of lost control again.” Mother admitted

that she had had a drug problem, including using heroin and methamphetamine and intravenous

drugs, but testified that her last use was on January 6, 2020. 7 In February 2020, Mother had one

visit with Child but did not have any other visits with Child. Mother began an inpatient

rehabilitation program which she completed in April 2020, but she tested positive for

amphetamine and methamphetamine in August 2020. During the case, Mother had another

child, and at the time of trial, she and that child were living in the Dallas area with Grandmother.

               Concerning Father, the evidence established that he did not engage and had

minimal contact with the Department during the case. Father attended only one court hearing in

early January 2020 and did not personally appear for trial. The evidence also showed that Father

did not visit or ask to visit with Child; had a criminal history, including being incarcerated after

Child was born; and was aware of the Department’s attempts to locate Child but did not provide


or his cousin’s” or “more likely” with his grandmother, and that he was difficult to stay in touch
with but that she thought he had his own phone and had a bicycle for transportation.
       6   Mother’s friend answered, “Yes,” when asked if she saw Mother “use meth and then
witness her breastfeeding shortly after she ingested meth” and testified that it happened “a few
times.” She also testified that from the latter part of 2018 into the spring of 2019, it was
common for Mother to “shoot up methamphetamines” and that Child was present, “just usually
in the carrier,” when Mother was using drugs.
       7   The evidence supported a finding that Mother’s drug addiction was severe. Although
she testified that she did not fill out an intake form for a treatment program in January 2020 and
that it was filled out so that she “would look like a priority,” the form represented that she had
used drugs 25 out of 30 days prior to admission and that she used methamphetamine and heroin.
                                                 5
assistance. 8 The caseworker testified that she sent letters to Father at the address where he was

incarcerated; that after he was released on parole in August 2019, she received Father’s address

and phone number from his parole officer; but that she only spoke to Father twice—by phone on

the day of removal and in person at the January 2020 hearing.

                The CASA supervisor also only spoke with Father twice during the case. The

CASA supervisor testified that in July 2021, he called and spoke to Father by phone and

provided the contact information for Father’s court-appointed attorney, and that Father told him

that “it was his hope for [Child] to be placed back with [Mother]” and that he “didn’t believe any

of it” about Mother’s drug use and exposing Child to methamphetamine. The CASA supervisor

also called and spoke to Father by phone during the jury trial, and Father said that he “had no

idea what was going on” but confirmed that he had the contact information for the CASA

supervisor and his attorney. Father also told the CASA supervisor that he would try to attend

trial but that “it was still his goal for [Child] to be reunified with [Mother].”

                The jury found that: (i) Father and Mother knowingly placed or knowingly

allowed Child to remain in conditions or surroundings that endangered Child’s physical or

emotional well-being, (ii) Father and Mother engaged in conduct or knowingly placed Child with

persons who engaged in conduct that endangered Child’s physical or emotional well-being,

(iii) Father constructively abandoned Child, and (iv) it was in Child’s best interest for the

parents’ rights to be terminated. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (N), (2). The trial

court thereafter signed the amended order of termination. The parents’ appeals followed.




        The conservatorship caseworker testified that Father “was hard to communicate with,
        8

sometimes his number’s working, sometimes it wasn’t.”
                                                   6
                                           ANALYSIS

Father’s Appeal

               In his three issues, Father challenges the legal sufficiency of the evidence to

support the jury’s predicate-ground findings against him. 9


       Standard of Review

               To terminate parental rights under section 161.001, the Department has the

burden to prove one of the predicate grounds in subsection (b)(1) and that termination is in the

best interest of the child. See id. § 161.001(b)(1), (2); In re A.V., 113 S.W.3d 355, 362 (Tex.

2003). The applicable standard of proof is clear and convincing evidence. Tex. Fam. Code

§ 161.206(a); see In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002) (explaining that “[d]ue process

requires the application of the clear and convincing evidence standard of proof in parental

termination cases”). The clear and convincing evidence standard is “that measure or degree of

proof which will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” In re C.H., 89 S.W.3d 17, 23 (Tex. 2002) (quoting

State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979)); see Tex. Fam. Code § 101.007 (defining

“clear and convincing evidence”).




       9  We construe Father’s challenge as a legal sufficiency challenge to the evidence because
his requested relief is to reverse and render and he argues that there was no evidence to support
the predicate-ground findings. See Vista Chevrolet, Inc. v. Lewis, 709 S.W.2d 176, 176 (Tex.
1986) (per curiam) (explaining “basic rule” that “no evidence” points require rendition in favor
of appealing party); Green v. Villas on Town Lake Owners Ass’n, No. 03-20-00375-CV,
2021 Tex. App. LEXIS 8569, at *14, n.2 (Tex. App.—Austin Oct. 22, 2021, pet. filed) (mem.
op.) (construing issue as legal sufficiency challenge because appellant only made legal
sufficiency arguments and requested reverse and render); Maynard v. Booth, 421 S.W.3d 182,
183 (Tex. App.—San Antonio 2013, pet. denied) (reviewing evidence under legal sufficiency
standard because appellant’s requested relief was reverse and render).
                                                 7
               “In conducting a legal-sufficiency review, the reviewing court cannot ignore

undisputed evidence contrary to the finding, but must otherwise assume the factfinder resolved

disputed facts in favor of the finding.” In re A.C., 560 S.W.3d 624, 630–31 (Tex. 2018). Legal

sufficiency review of the evidence to support a termination finding requires a court to look at all

the evidence in the light most favorable to the finding and consider undisputed contrary evidence

to determine whether a reasonable trier of fact could have formed a firm belief or conviction that

its finding was true. Id.


       Endangerment Findings

               Although Father challenges each of the jury’s predicate-ground findings against

him, we limit our review to his challenge to the legal sufficiency of the evidence to support the

jury’s findings under subsections (D) and (E)—that (i) Father knowingly placed or knowingly

allowed Child to remain in conditions or surroundings that endangered Child’s physical or

emotional well-being, and (ii) Father engaged in conduct or knowingly placed Child with

persons who engaged in conduct that endangered Child’s physical or emotional well-being. See

Tex. Fam. Code § 161.001(b)(1)(D), (E); In re N.G., 577 S.W.3d 230, 232–33, 237 (Tex. 2019)

(explaining that only one predicate ground is necessary to support termination of parental rights

when there is also best interest finding but requiring appellate court to detail analysis for appeal

challenging subsection (D) or (E) finding because of their collateral consequences in future

termination proceedings); In re A.V., 113 S.W.3d at 362 (explaining that Department has burden

to prove one predicate ground and that termination is in child’s best interest).

               “‘Endanger’ means ‘to expose to loss or injury; to jeopardize.’” In re M.C.,

917 S.W.2d 268, 269 (Tex. 1996) (quoting Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,


                                                 8
533 (Tex. 1987)). “Although ‘endanger’ means more than a threat of metaphysical injury or the

possible ill effects of a less-than-ideal family environment, it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” Id. “Endangerment does not have

to be established as an independent proposition, but can be inferred from parental misconduct

alone,” the conduct does not have to occur in the presence of the child, and courts may look to

conduct “before the child’s birth and both before and after the child has been removed by the

Department.”    Pruitt v. Texas Dep’t of Fam. & Protective Servs., No. 03-10-00089-CV,

2010 Tex. App. LEXIS 10272, at *13–14 (Tex. App.—Austin Dec. 23, 2010, no pet.) (mem.

op.). “Conduct that subjects a child to a life of uncertainty and instability endangers the child’s

physical and emotional well-being.” Id. at *14 (citing In re S.D., 980 S.W.2d 758, 763 (Tex.

App.—San Antonio 1998, pet. denied)).

               The relevant inquiry under subsection (E) is whether evidence exists that the

endangerment of the child’s well-being “was the direct result of Appellant’s conduct, including

acts, omissions, or failures to act.” In re M.E.-M.N., 342 S.W.3d 254, 262 (Tex. App.—Fort

Worth 2011, pet denied.). “Additionally, termination under subsection (E) must be based on

more than a single act or omission; the statute requires a voluntary, deliberate, and conscious

course of conduct by the parent.” Id. In contrast, the relevant inquiry under subsection (D) is

whether the child’s environment, including the child’s living conditions and conduct by parents

or others in the home, endangered the child’s well-being. V.P. v. Texas Dep’t of Fam. &

Protective Servs., No. 03-19-00531-CV, 2020 Tex. App. LEXIS 938, at *9–10 (Tex. App.—

Austin Feb. 4, 2020, no pet.) (mem. op.). “Inappropriate, abusive, or unlawful conduct by

persons who live in the child’s home . . . is part of the ‘conditions or surroundings’ of the child’s

home under subsection (D).” Id. at *10 (citing In re M.R.J.M., 280 S.W.3d 494, 502 (Tex.

                                                 9
App.—Fort Worth 2009, no pet.)). Because the evidence pertaining to subsections (D) and (E) is

interrelated, we consolidate our review of the evidence. See id. at *11 (citing In re M.R.J.M.,

280 S.W.3d at 503).

               Father concedes that Mother’s drug addiction created an environment that

endangered Child’s physical and emotional health and that she engaged in endangering conduct

but argues that there was no evidence that he “himself, engaged in conduct that endangered

[Child’s] well-being” or “that [he] knew about Mother’s environment, her drug use, or that he

was ever tune[d]-in into the child’s circumstances.” He argues that the “jury simply ascribed

Mother’s drug-induced behavior to [him], not because of any evidence, but because of [his]

assumed association with Mother.” He further argues that “there was no evidence presented as

to the circumstances surrounding [his] visitation [with Child], or whether [he] was aware of the

potential dangers to [Child] posed by Mother’s environment.” Relying on Mother’s testimony

that she presently was not married, Father further argues that it was the Department’s burden to

prove that he knew he was Child’s biological father and that there was no evidence “relating to

[his] knowledge of his paternity to [Child] prior to December 31, 2019.”

               Father, however, did not challenge his paternity with the trial court at any time,

and Mother testified that she and Father “lived together for a long time” and that they were

“common-law married.” 10 See Tex. Fam. Code § 160.204(a)(1) (stating that man is presumed to

be father of child if married to mother of child and child is born during marriage); see also id.

§ 2.401 (stating proof required to show informal marriages). The order from the January 2020


       10  Mother testified that she had filed a petition for divorce from Father, and in her motion
to transfer the case to Dallas County, Mother represented that the Department’s case should be
consolidated with her divorce suit, “which includes the child, the subject of this suit.”


                                                10
hearing reflects that Father was the presumed father of Child and that he appeared in person and

announced ready, and the trial court found that Father was entitled to court-appointed counsel.

See In re K.P., No. 09-13-00404-CV, 2014 Tex. App. LEXIS 9263, at *33–34 (Tex. App.—

Beaumont Aug. 21, 2014, no pet.) (mem. op.) (citations omitted) (concluding that father’s

argument that there was no evidence establishing paternity was without merit where father did

not raise argument with trial court, never challenged paternity, and filed or signed documents

that identified him as “Presumed Father”). The evidence also supported a reasonable inference

that Father was aware that he was Child’s biological father before Child was removed. Mother

testified that she and Father were Child’s caregivers prior to Child’s removal. In addition,

“[m]ultiple Dallas county workers” spoke to Father in person at a residence in Dallas “to

encourage him to assist [in] assuring [Child] was safe,” and he did not question to them

his paternity.

                 Further, even if there was no direct evidence that Mother used methamphetamine

or other illegal drugs in Father’s presence, the jury could have reasonably inferred from the

evidence that Father was aware of Mother’s drug use and should have known that Child was

being harmed and in danger of further harm in Mother’s care, but that he did not protect Child.

The caseworker testified that Father had shown that he was not able to keep Child safe because

he was aware of Mother’s conduct when Child was in her care but did not do “anything to

protect [Child].”    Evidence also showed that when Child was removed, Child had visible

symptoms that something was wrong—Child was unable to sit upright and was not interactive—

but Father had not done anything to address these symptoms. During the five-month period that

the parents were court-ordered to allow the Department access to Child, Mother and Father were

Child’s caretakers, Mother and Child were moving around to different locations, and Father was

                                               11
with Mother and Child more than once a month. 11 See Pruitt, 2010 Tex. App. LEXIS 10272, at

*14 (“Conduct that subjects a child to a life of uncertainty and instability endangers the child’s

physical and emotional well-being.”). Mother was continuing to use methamphetamine while

taking care of and breastfeeding Child, 12 and she testified that “everybody [she] hung out with”

was using drugs. See id. at *20 (considering evidence that parent left children with unsuitable

person to be relevant to issue of endangerment); see also In re J.J.W., No. 14-18-00985-CV,

2019 Tex. App. LEXIS 3329, *19–20 (Tex. App.—Houston [14th Dist.] Apr. 25, 2019, pet.

denied) (mem. op.) (“A parent endangers her children by accepting endangering conduct of

other people.”).

               The evidence further showed that Father had a criminal history, was incarcerated

after Child was born, and did not engage with Child or the Department during the case. See In re

M.D.M., 579 S.W.3d 744, 765 (Tex. App.—Houston [1st Dist.] 2019, no pet.) (explaining that

factfinder may infer that parent’s lack of contact with child and absence from child’s life

“endangered the child’s emotional well-being”); In re A.W.T., 61 S.W.3d 87, 89 (Tex. App.—

Amarillo 2001, no pet.) (“[I]ntentional criminal activity which exposed the parent to

incarceration is relevant evidence tending to establish a course of conduct endangering the

emotional and physical well-being of the child.” (citation omitted)). When asked if Father could

have exposed Child to methamphetamine, Mother testified that she “thought [Father] had quit”

       11   Mother’s testimony was inconsistent about the frequency of Father’s contact with her
and Child during the period that the Department was trying to locate Child, but she consistently
testified that he had in-person contact with them. When asked how frequently she saw Father,
Mother answered “[p]robably more” than monthly but “[n]ot necessarily weekly,” and she
testified that Child was always with her, although she sometimes left Child alone with Father in a
different room from where she was.
       12   Mother denied that she was breastfeeding Child when she was using drugs, but the
results from Child’s hair follicle test conflict with her testimony.
                                               12
but did not know because “he’s kind of secretive to [her],” and during the case, Father did not

visit with Child, had limited contact with the Department, did not provide financial support for

Child, and did not appear for trial. 13

                Viewing the evidence under the applicable standard of review, we conclude that

the evidence was legally sufficient to support the jury’s findings that Father knowingly placed or

knowingly allowed Child to remain in conditions or surroundings that endangered Child’s

physical or emotional well-being and that he engaged in conduct or knowingly placed Child with

persons who engaged in conduct that endangered Child’s physical or emotional well-being. See

Tex. Fam. Code § 161.001(b)(1)(D), (E); In re N.G., 577 S.W.3d at 232–33, 237; In re A.C.,

560 S.W.3d at 630–31. Thus, we overrule Father’s first and second issues and do not reach his

third issue addressing the jury’s finding that he constructively abandoned Child. See Tex. Fam.

Code § 161.001(b)(1)(N); In re N.G., 577 S.W.3d at 232–33.


Mother’s Appeal

        Trial Court’s Jurisdiction

                In her first issue, Mother argues that the trial court lost jurisdiction on July 20, 2020,

because it did not comply with the procedural requirements of section 263.401 of the Texas

Family Code when it extended the initial dismissal date under section 3b(i) of the Texas

Supreme Court’s Eighteenth Emergency Order Regarding the COVID-19 State of Disaster. See

609 S.W.3d 122, 122–23 (Tex. 2020) (effective date June 29, 2020) (Eighteenth Emergency

Order). In her second issue, Mother argues that even if the trial court properly extended the

initial dismissal date, it lost jurisdiction on December 26, 2020, under section 3b(ii) of the

        13 Mother testified that during the case, Father sent her some money to get presents for
Child’s birthday in 2020.
                                                   13
Eighteenth Emergency Order because December 26, 2020, was 180 days from the effective date

of the order.

                Section 263.401(a) of the Texas Family Code provides for the automatic dismissal

of a suit filed by the Department requesting termination or conservatorship unless the trial court

has commenced the trial on the merits or granted an extension “on the first Monday after the first

anniversary of the date the court rendered a temporary order appointing the department as

temporary managing conservator.” Tex. Fam. Code § 263.401(a). The statute allows one

extension that does not exceed 180 days from the one-year dismissal date if the trial court finds

that “extraordinary circumstances necessitate the child remaining in the temporary managing

conservatorship of the department and that continuing the appointment of the department as

temporary managing conservator is in the best interest of the child.” Id. § 263.401(b).

                When the associate judge extended the initial one-year dismissal date on

July 15, 2020, the Supreme Court had authorized trial courts to modify and extend the deadlines

in section 263.401, except that an initial extension still had to comply with section 263.401:


       3. Subject only to constitutional limitations, all courts in Texas may in any case,
       civil or criminal—and must to avoid risk to court staff, parties, attorneys, jurors,
       and the public—without a participant’s consent:

       a. except as provided in paragraph (b), modify or suspend any and all deadlines
       and procedures, whether prescribed by statute, rule, or order, for a stated period
       ending no later than September 30, 2020;

       b. in all proceedings under Subtitle E, Title 5 of the Family Code:

       (i) extend the initial dismissal date as calculated under Section 263.401(a) only as
       provided by Section 263.401(b) or (b-1);

       (ii) for any case previously retained on the court’s docket pursuant to Section
       263.401(b) or (b-1), or for any case whose dismissal date was previously modified
       under an Emergency Order of this Court related to COVID-19, extend the


                                                14
        dismissal for an additional period not to exceed 180 days from the date of this
        Order; . . . .


See Eighteenth Emergency Order, 609 S.W.3d at 122–23; C.C. v. Texas Dep’t of Family &

Protective Servs., No. 03-21-00587-CV, 2022 Tex. App. LEXIS 2477, at *9 (Tex. App.—Austin

Apr. 15, 2022, no pet.) (mem. op.) (noting that beginning with Eighteenth Emergency Order,

trial courts were required to comply with section 263.401(b) requirements before extending

initial dismissal date).

                In the order extending the initial dismissal date, the associate judge determined

that the initial dismissal date was July 20, 2020, extended the dismissal date pursuant to the

Eighteenth Emergency Order, and set January 16, 2021, as the new dismissal date. 14 The

associate judge expressly referenced the “statewide public health disaster due to the COVID-19

pandemic” and found that “extraordinary circumstances necessitate extending the dismissal date

in this case . . . to avoid risk to court staff, parties, attorneys, jurors, and the public.” The case

had been set for a bench trial in May 2020, but Mother filed a jury demand in April 2020 and

filed a motion for jury trial in response to the May bench trial setting. No jury trials were

occurring at that time because of the pandemic. Mother sought a de novo hearing from the

associate judge’s order seeking to have the extension of the dismissal date denied and the case

dismissed. Following the de novo hearing, the trial court signed an order denying Mother’s

requested relief.

                Mother agreed during the de novo hearing that the pandemic was an

“extraordinary circumstance” but argues that the trial court’s extension of the dismissal date did


        14The order also references the Seventeenth Emergency Order Regarding the COVID-19
State of Disaster, but the Eighteenth Emergency Order was the one in effect when the associate
judge signed the order extending the dismissal date.
                                                 15
not comply with section 263.401 because the court did not make the required section 263.401(b)

findings of extraordinary circumstances and best interest. During the de novo hearing, the trial

court stated:


       I think the emergency order is basically a supplement to the statutory exemption.
       In other words, you can meet the statutory exemption and get an extension or
       under the emergency order you can get an extension.


Mother also asked the trial court if they were “going to get a finding that it’s in the best interest

of the child or it’s just per the Covid-19 emergency order,” and the trial court responded, “Yes,

ma’am. That’s what I think [the associated judge] based it on and that’s what I think your de

novo is on.”

                Although the trial court did not make express section 263.401 findings in its de

novo order or on the record during the de novo hearing, we cannot conclude that the trial court

lost jurisdiction when it extended the initial dismissal date. As an initial matter, we observe that

“the plain language of section 263.401 does not require the trial court to conduct a hearing before

granting an extension,” In re T.T.F., 331 S.W.3d 461, 475 (Tex. App.—Fort Worth 2010, no

pet.), or to make express findings in a written order, see Tex. Fam. Code § 263.401(b); In re

G.X.H., 627 S.W.3d 288, 299 (Tex. 2021) (observing that trial court may make section 263.401

findings orally in presence of court reporter (citing Tex. Fam. Code § 101.026)). 15 Further, in

the associate judge’s order, there is an express finding of “extraordinary circumstances” with

       15   As support for her position that the trial court lost jurisdiction, Mother cites In re A.W.,
623 S.W.3d 519 (Tex. App.—Waco 2021, no pet.). In that case, the Waco Court of Appeals
concluded that the order of termination was void because the trial court’s order granting an
extension did not include required section 263.401 findings and there was nothing in the record
to reflect that the extension was in child’s best interest. See id. at 522. That case, however, was
decided before the Texas Supreme Court made clear in In re G.X.H., 627 S.W.3d 288, 299 (Tex.
2021), that section 263.401 does not require written findings in an order extending the dismissal
date. Further, in this case, the record supports that the extension was in Child’s best interest.
                                                  16
reference to the pandemic, and because best interest is always a court’s primary consideration,

we imply that the associate judge found that it was in Child’s best interest to grant the extension.

See Tex. Fam. Code § 153.002 (“The best interest of the child shall always be the primary

consideration of the court in determining the issues of conservatorship and possession of and

access to the child.”). When the associate judge granted the extension of the dismissal date, the

trial court already had found that there were aggravated circumstances based on the Child’s

exposure to methamphetamine and removed the Department’s obligation to make reasonable

efforts to return Child to the parents. See id. § 262.2015(a).

               Moreover, in the trial court’s de novo order denying Mother’s requested relief, the

trial court expressly referenced “COVID-19”:


       [Mother’s] de novo of associate judge’s July 15, 2020 order extending statutory
       dismissal date based upon COVID-19 is denied. For clarification purposes, the
       De Novo hearing was granted and held, but the relief requested by the Respondent
       was denied and the statutory dismissal date was extended.


Thus, we imply that the trial court agreed with the associate judge’s express finding of

extraordinary circumstances and implied finding of best interest. See Tex. Fam. Code § 201.015

(describing scope of de novo hearing before referring court); In re A.L.M.-F., 593 S.W.3d 271,

277 (Tex. 2019) (explaining that “review under section 201.015 is not entirely independent of the

proceedings before the associate judge”); see also D.J. v. Texas Dep’t of Fam. & Protective

Servs., No. 03-20-00454-CV, 2021 Tex. App. LEXIS 1565, at *25 (Tex. App.—Austin

Mar. 3, 2021, no pet.) (mem. op.) (implying necessary findings to support trial court’s denial of




                                                 17
section 263.401 motion (citing Sixth RMA Partners, L.P. v. Sibley, 111 S.W.3d 46, 53

(Tex. 2003)). 16

                As the Department explained during the de novo hearing, an extension was

required because of Mother’s jury demand and the impossibility of holding a jury trial before the

initial dismissal date:


        Based upon these circumstances that [Mother] has filed a jury demand, and the
        purpose for the extension is because juries cannot be held without undue risk at
        this time. Had this been a bench trial, the Department certainly would have
        brought this and had conclusion to this case.

        Unfortunately, due to the jury demand, it is not only impractical, but it’s actually
        impossible, as you are aware, to have a jury setting in Hays County. Based on
        this, we have requested an extension for January 16th, 2021. We did secure a jury
        trial date in front of Your Honor for November of 2020.

        The Department plans to continuously—to proceed once jury trials are started in
        Hays County. If there is an earlier setting, we’ll be happy to make those
        arrangements. Unfortunately, it’s through no fault of the Department, nor Hays
        County. It is a global pandemic that there is such emergency orders and the need
        for these extensions.

        If [Grandmother] and her client wish to withdraw the jury demand, we can
        certainly get a bench trial much sooner, and we’re ready to proceed as this Court
        sees fit.


Mother agreed during the do novo hearing that “Coronavirus is an extraordinary circumstance,”

and the trial court stated that “we can’t hold jury trials right now” and “the law and the Court’s

        16   Mother refers to the reporter’s record of the de novo hearing before the trial court.
The reporter’s record was filed in a related original proceeding that Mother brought from the
underlying proceeding. See In re N.T., No. 03-21-00232-CV, 2021 Tex. App. LEXIS 4561 (Tex.
App.—Austin June 9, 2021, orig. proceeding) (mem. op.). We take judicial notice of the
reporter’s record from the de novo hearing to address Mother’s arguments. See In re Innovation
Res. Solution, LLC, No. 12-15-00254-CV, 2016 Tex. App. LEXIS 3303, at *8 (Tex. App.—
Tyler Mar. 31, 2016, orig. proceeding) (mem. op.) (taking judicial notice of reporter’s record
filed in related mandamus proceeding); Humphries v. Humphries, 349 S.W.3d 817, 820 n.1 (Tex.
App.—Tyler 2011, pet. denied) (explaining that appellate court may take judicial notice of own
records in related proceeding involving same parties).
                                                18
emergency order—Supreme Court’s emergency order allows for that extension, and so, I’m

extending it.” On this record, we conclude that the trial court did not lose jurisdiction when it

extended the initial dismissal date.

               Concerning the trial court’s orders granting additional extensions of the dismissal

date, the trial court relied on the Texas Supreme Court’s relevant subsequent emergency orders.

The trial court last extended the dismissal date in an order signed on August 18, 2021, extending

the dismissal date to December 1, 2021, and the trial on the merits commenced before that date.

Having concluded that the trial court’s initial extension of the statutory deadline complied with

the Eighteenth Emergency Order and section 263.401, it follows that the trial court’s

additional extensions were proper. See C.C., 2022 Tex. App. LEXIS 2477, at *9. As we

recently explained,


       [A]lthough the Eighteenth Emergency Order and subsequent orders required that
       the extension of the initial dismissal date comply with Section 263.401, the orders
       did not require compliance with Section 263.401 for additional extensions,
       providing instead that “for any case whose dismissal date was previously
       modified under [an earlier emergency order],” the trial court could simply “extend
       the dismissal for an additional period not to exceed 180 days from the date of” the
       order.


Id.; see also In re J.-R.A.M., No. 10-20-00221-CV, 2020 Tex. App. LEXIS 10403, at *6–7 (Tex.

App.—Waco Dec. 30, 2020, pet. denied) (mem. op.) (“While the [later] emergency orders do

expressly require compliance with Section 263.401(a) regarding an initial extension, they do not

expressly require compliance with an extension granted after the initial extension.”). Because

the trial on the merits commenced before the last dismissal date of December 1, 2021, we

conclude that the trial court did not lose jurisdiction over this case. We overrule Mother’s first

and second issues.


                                               19
       Discovery Sanctions

               In her third issue, Mother argues that the discovery sanctions against her were

excessive and that the trial court abused its discretion when it prohibited her from presenting

evidence at trial through exhibits or non-party witnesses.

               During the case, the Department sought discovery from Mother and filed multiple

motions to compel responses to its discovery requests. The trial court signed an order granting

the Department’s motion to compel and, after Mother failed to comply with the trial court’s

order, sanctioned Mother by prohibiting her from calling witnesses at trial, except for named

parties; introducing any evidence opposing the Department’s case against Father; or introducing

any document or physical item into evidence. See Tex. R. Civ. P. 193.6 (providing that party

may not introduce evidence that was not timely disclosed when party failed to respond to

discovery unless court finds good cause and that failure to respond did not unfairly surprise or

prejudice other parties). In its order sanctioning Mother, the trial court found that on December

30, 2020, Mother was served with discovery; on April 21, 2021, the trial court ordered Mother to

turn over all responsive material by May 5, 2021; as of May 26, 2021, Mother had failed to turn

over any responsive materials; the trial court had considered lesser sanctions; and the

Department’s requested sanctions were just.

               We review a trial court’s sanctions for abuse of discretion.       See Koslow’s

v. Mackie, 796 S.W.2d 700, 704 (Tex. 1990); Van Heerden v. Van Heerden, 321 S.W.3d 869,

877 (Tex. App.—Houston [14th Dist.] 2010, no pet.). “The test for abuse of discretion is

whether the trial court acted without reference to any guiding rules and principles, or

equivalently, whether under all the circumstances of the particular case the trial court’s action

was arbitrary or unreasonable.” Koslow’s, 796 S.W.2d at 704 (citing Downer v. Aquamarine

                                                20
Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985)). The Texas Supreme Court has created a

two-part test for determining whether a sanction for discovery abuses is just. See TransAmerican

Nat. Gas Corp. v. Powell, 811 S.W.2d 913, 917 (Tex. 1991); Taylor v. Taylor, 254 S.W.3d 527,

533 (Tex. App.—Houston [1st Dist.] 2008, no pet.); In re N.R.C., 94 S.W.3d 799, 810–11 (Tex.

App.—Houston [14th Dist.] 2002, pet. denied). The test requires a reviewing court to consider

whether there is a direct relationship between the offensive conduct and the sanctions imposed

and whether the sanction was excessive. TransAmerican Nat. Gas Corp., 811 S.W.2d at 917;

Van Heerden, 321 S.W.3d at 878; In re N.R.C., 94 S.W.3d at 810–11.

                  Mother does not dispute that she did not comply with the trial court’s orders

compelling discovery responses and that there was a direct relationship between her failure to

respond to the discovery requests and the trial court’s sanctions but argues that the sanctions

were excessive and that lesser sanctions should have been ordered. She, however, has not

provided a reasonable explanation or excuse for why she failed to comply with the orders, and

the trial court in its order stated that it had considered lesser sanctions and that the Department’s

requested sanctions were just. On this record, we cannot conclude that the trial court abused its

discretion when it sanctioned Mother. See TransAmerican Nat. Gas Corp., 811 S.W.2d at 917;

Koslow’s, 796 S.W.2d at 704; see also Tex. R. Civ. P. 193.6 (providing that party may not

introduce evidence that was not timely disclosed when party failed to respond to discovery

unless court finds good cause and that failure to respond did not unfairly surprise or prejudice

other parties).

                  We also cannot conclude that the trial court’s sanctions against Mother probably

caused the rendition of an improper judgment. See Tex. R. App. P. 44.1(a) (providing that no

judgment may be reversed on appeal on ground that trial court made error of law unless court of

                                                 21
appeals concludes that complained-of error “probably caused the rendition of an improper

judgment”); Texas Dep’t of Transp. v. Able, 35 S.W.3d 608, 617 (Tex. 2000) (describing how

courts determine when excluded evidence probably resulted in rendition of improper judgment);

Van Heerden, 321 S.W.3d at 877 (same). “In determining if the excluded evidence probably

resulted in the rendition of an improper judgment, a court must review the entire record.” Able,

35 S.W.3d at 617. Mother has not directed this Court to evidence that she was not allowed to

admit at trial that would have changed the outcome of the trial, 17 and she has not challenged the

sufficiency of the evidence to support the jury’s endangerment and best-interest findings against

her. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (2). The evidence at trial included the results

of Child’s hair follicle testing that showed high levels of methamphetamine, Mother’s

endangerment of Child by breastfeeding Child while using illegal drugs, and Child’s diagnosis of

amphetamine poisoning and delayed fine and gross motor skills. Reviewing the entire record,

we cannot conclude that the trial court’s sanctions against Mother probably resulted in the

rendition of an improper judgment. See Able, 35 S.W.3d at 617. We overrule her third issue.


       Fairness of Trial Court Proceedings

               In her fourth issue, Mother argues that the trial court failed to properly apply the

law and hold the Department “accountable for extreme government overreach” and that the

“cumulative error was so prejudicial to [Mother] that it caused the rendition of an improper

verdict.” She argues that the trial court’s “pre-trial proceedings and trial were so fundamentally




       17   In her reply brief, Mother references her “attempt to put on PARTY-WITNESS
testimony” of “3 Department employees” and “the files of all 5 witness [Department]
employees.” She, however, has not shown how this evidence would have impacted the
jury’s determinations.
                                                22
unfair that the entire process was not anything close to the meaning of American jurisprudence”

and that “[t]he case should be dismissed and all orders vacated.”

               Among her complaints, Mother challenges the trial court’s order for the protection

of Child and removal, arguing that Child was removed without due process and that “the

Department did not have good cause for the government intrusion on N.T.’s and [Child]’s

constitutional rights to privacy, family integrity and 4th Amendment rights against unlawful

search and seizure.”     But “a temporary order is superseded by entry of a final order

of termination, rendering moot any complaint about the temporary order.”               In re A.K.,

487 S.W.3d 679, 683 (Tex. App.—San Antonio 2016, no pet.) (citations omitted); see In re K.P.,

2014 Tex. App. LEXIS 9263, at *36–37 (holding that parents’ complaints about temporary order

authorizing removal of children were moot because trial court had entered final order terminating

parents’ rights (citations omitted)). Thus, Mother’s complaints about the trial court’s temporary

orders, including its order for protection and removal of Child, are moot.

               Mother also cites articles documenting trauma or harm experienced by children

who are removed from their parents, but in this case, Mother has not challenged the sufficiency

of the evidence to support the endangerment and best interest findings against her. See Tex.

Fam. Code § 161.001(b)(1)(D), (E), (2). The evidence at trial, summarized above, showed that

prior to removal, Mother’s conduct was endangering Child, and that after Child was removed

from the parents’ care, Child was safe and well-taken care of. The foster parents testified at trial

that Child was doing well in their care and no longer developmentally delayed. The evidence

showed that the foster parents were meeting Child’s needs, bonded with her, and hoped to adopt

her if the parents’ rights were terminated. Mother also last visited with Child in early 2020,

almost two years before trial.

                                                23
                  Based on our review of the record, we conclude that Mother has not shown that

the trial court’s proceedings were fundamentally unfair to her. We overrule her fourth issue.


                                          CONCLUSION

                  Having overruled the parents’ issues, we affirm the trial court’s amended order

of termination.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: June 22, 2022




                                                 24